DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
This Office action is responsive to an amendment filed December 22, 2021. Claims 22, 25, 27-33 & 35-41 are pending. Claim 22 has been amended. Claims 1-21, 23-24, 26 & 34 have previously been canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Madsen on February 4, 2022.
The application has been amended as follows: 

- said method being implemented by means of a system comprising: 
- an injection module comprising a pressure measurement component and being configured for injecting a test gas from a gas container to said hollow organ, said test gas being a gas that is not naturally present within said body cavity, or said test gas being naturally present within the body cavity in a known amount or concentration, said injection module being configured to control injection or insufflation of the test gas and measure or standardize at least one of a volume, concentration, detected test gas pressure in the hollow organ, or rate of injection of the test gas delivered from said gas container; and said pressure measurement component being configured to determine a pressure within at least one of an injection tubing of said injection module or inside said hollow organ, 
- a detection module comprising a gas analyzing component that makes a real time presence or concentration measurement of the test gas within [[the]] a gaseous sample and a transferring component configured to transfer [[a]] the gaseous sample of at least one gas or gas mixture from the2Application No.: 14/668,380Attorney Docket No.: 12470176USResponse to Office Action of July 23, 2021 internal free volume inside the body cavity to the gas analyzing component, and 
- a computational module with a user interface and a remote and/or local data storage for computing the likelihood of a medically relevant leak based on stored data, information entered by the user, and gas measurement information, the computational module communicating with both the injection module and the detection module; 

- the user entering into the remote and/or local data storage of the computation module via the user interface [[the]] parameters related to the patient, and [[the]] parameters describing the site of the potential leak within the hollow organ; 
- accessing, by the computation module, [[the]] data resulting from previous measurements, the parameters related to the patient, and the parameters entered by the user describing the site of the potential leak within the hollow organ; 
- interpreting, by the computational module, the data resulting from previous measurements, the parameters entered by the user related to the patient, and the parameters entered by the user describing the site of the potential leak within the hollow organ; 
- computing, by the computational module, injection parameters comprising one or more of: volume of gas injected, concentration of the gas injected, rate of injection, and pressure at the injection site, the computing based on the data resulting from previous measurements, the3Application No.: 14/668,380Attorney Docket No.: 12470176USResponse to Office Action of July 23, 2021 parameters entered by the user related to the patient, and the parameters entered by the user describing the site of the potential leak within the hollow organ; 
- completing a computer controlled injection according to the injection parameters, the computer controlled injection comprising the steps of : 
i. accessing the inside of the hollow organ and also accessing the body cavity; 
ii. injecting, in a controlled manner, the test gas into the organ;

-analyzing, by means of the gas analyzing component of the detection module, said at least one sample of a gas mixture transferred from within said body cavity to make a real time presence or concentration measurement of the test gas within the transferred at one least sample; 
-computing the likelihood of a medically relevant leak by comparing the measurement data delivered by the detection module with the data resulting from previous measurements, the parameters entered by the user related to the patient, and the parameters entered by the user describing the site of the potential leak within the hollow organ; and 
displaying the likelihood of a medically relevant leak in the hollow organ of the patient to a user, 
wherein said injecting and said determining are performed in a synchronized manner under the operative management and control of the computation module, the computational module4Application No.: 14/668,380Attorney Docket No.: 12470176USResponse to Office Action of July 23, 2021 continuously receiving and interpreting information sent by the injection module and the detection modules, and sending instructions to both said injection and detection modules to operatively manage and control the injection and detection modules and injection and determining steps, including parameters of the injecting and determining steps.  
23.-24. (Canceled).  
  	25. (Previously Presented) The method according to claim 22, wherein said accessing the body cavity in which the hollow organ is located is performed percutaneously.  
26. (Canceled).  
27. (Previously Presented) The method according to claim 25, wherein said percutaneous accessing is provided by an atraumatic access needle configured to establish a fluidic communication line or a passageway between the body cavity and a detection module.  
28. (Previously Presented) The method according to claim 22, wherein the test gas is a gas used during anaesthesia procedures.  
29. (Previously Presented) The method according to claim 22, wherein the test gas is nitrous oxide (N2O).  
30. (Previously Presented) The method according to claim 22, further comprising: before said injecting, inflating the body cavity with CO2 through a percutaneous access needle; repeatedly sampling and analyzing the gas mixture within the body cavity; and monitoring the concentration of, and a variation rate of the concentration of, the test gas in the body cavity over time.  
31. (Previously Presented) The method according to claim 22, further comprising: prior to said quantifying, analysing percutaneously the resident gas or gas mixture present within the body cavity.  
32. (Previously Presented) The method according to claim 22, wherein said injection is accomplished by means of an endoscopic system.  
33. (Previously Presented) The method according to claim 32, wherein said endoscopic system is of a flexible type endoscopic system.  
34. (Canceled)  
35. (Previously Presented) The method according to claim 22, wherein said injecting takes place through a natural channel or orifice, the natural channel or orifice being sealed during and after said injecting.  
36. (Previously Presented) The method according to claim 22, wherein said injecting is into a section of the hollow organ that is sealed during and after the injection phase.  
37. (Previously Presented) The method according to claim 22, wherein the hollow organ is a lumen.  
38. (Previously Presented) The method according to claim 22, further comprising, prior to said quantifying percutaneously analyzing a gas or gas mixture present in the body cavity.  
39. (Previously Presented) The method according to claim 22, wherein the injection is controlling the injection of the test gas by measuring or standardising the volume, the concentration and/or the rate of injection of the test gas delivered from a corresponding source, as well as by determining the pressure within the injected hollow organ.  
40. (Previously Presented) The method according to claim 22, wherein the injected test gas is not a gas that is naturally present within said body cavity.  
41. (Previously Presented) The method according to claim 22 wherein the injection parameters comprise each of: volume of gas injected, concentration of the gas injected, rate of injection, and pressure at the injection site.
Allowable Subject Matter
Claims 22, 25, 27-33 & 35-41, as amended above, is/are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests a method for determining the presence of a seepage in an internal hollow organ that located inside an body cavity, the method comprising, inter alia, insufflating the internal hollow organ with a known amount of a gas and measuring a concentration of said gas seeping from said internal hollow organ into said body cavity and determining the presence of said seepage using said at least said known insufflated amount, a site of said seepage and said measured concentration.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0000300 to Diemunsch et al. discloses a method an apparatus for insufflating a body cavity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791